MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018 ME 70 
Docket:	      Yor-17-401	
Submitted	 	
  On	Briefs:	 April	25,	2018	
Decided:	     May	22,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                           STATE	OF	MAINE	
                                                   	
                                                  v.	
                                                   	
                                            PETER	W.	LEON	
	
	
HJELM,	J.		

        [¶1]	 	 Peter	 W.	 Leon	 appeals	 from	 a	 judgment	 of	 conviction	 of	 assault	

(Class	 D),	 17-A	 M.R.S.	 §	 207(1)(A)	 (2017),	 entered	 by	 the	 trial	 court	 (York	

County,	Cashman,	J.)	after	a	jury	trial.		Leon	contends	that	he	was	denied	a	fair	

trial	because	one	of	the	jurors	reported	that	she	had	felt	pressured	to	return	a	

guilty	 verdict.1	 	 Because	 the	 juror’s	 report	 did	 not	 fall	 outside	 of	 the	 general	


    1		For	the	first	time	in	this	action,	Leon	also	argues	that	the	court’s	jury	instruction	on	“offensive	

physical	 contact”	 was	 incorrect,	 and	 that	 the	 court	 erred	 by	 failing	 to	 instruct	 the	 jury	 on	 the	
definition	of	assault	that	involves	“bodily	injury.”		See	17-A	M.R.S.	§	207(1)(A)	(2017).		There	was	no	
error—much	 less	 obvious	 error—in	 the	 court’s	 instructions.	 	 See	 M.R.U.	 Crim.	 P.	 52(b);	 State	 v.	
Lovejoy,	2014 ME 48,	¶	19,	89 A.3d 1066 (obvious	error	standard	of	review).			

   First,	the	court	correctly	defined	“offensive	physical	contact”	for	the	jury.		See,	e.g.,	State	v.	Pozzuoli,	
1997 ME 91,	¶	7,	693 A.2d 745 (defining	“offensive	physical	contact”	as	“what	a	reasonable	person	
might	 perceive	 to	 be	 offensive	 as	 well	 as	 the	 victim’s	 subjective	 interpretation	 of	 the	 contact”);	
Alexander,	Maine	Jury	Instruction	Manual	§	6-59	at	6-113	(2017	ed.).		Second,	there	was	no	evidence	
that	Leon	caused	bodily	injury	to	the	victim.		See	17-A	M.R.S.	§	207(1)(A);	State	v.	Griffin,	459 A.2d
1086,	1091	(Me.	1983)	(recognizing	that	the	assault	statute,	section	207,	“bifurcates	the	crime	into	
2	

prohibition	against	consideration	of	a	juror’s	statement	regarding	the	dynamics	

of	the	jury’s	deliberations,	there	was	no	error,	and	we	affirm	the	judgment.			

                                          I.		BACKGROUND	

	       [¶2]		When	the	evidence	is	viewed	in	the	light	most	favorable	to	the	State,	

“the	jury	could	rationally	have	found	the	following	facts	beyond	a	reasonable	

doubt.”		State	v.	Hall,	2017 ME 210,	¶	2,	172 A.3d 467.	

        [¶3]	 	 On	 October	 24,	 2016,	 a	 mother	 drove	 her	 fifteen-year-old	

daughter—the	 victim—to	 a	 fast-food	 establishment	 in	 Sanford.	 	 While	 the	

mother	waited	in	the	car,	the	victim	entered	the	establishment	and	placed	her	

order.		The	victim	stepped	away	from	the	counter	and	used	her	cell	phone	as	

she	waited.		Moments	later,	sixty-five-year-old	Leon	entered	the	store	to	fill	his	

water	bottle	and	make	a	purchase	while	his	wife	waited	in	the	car.		After	Leon	

filled	 his	 water	 bottle,	 he	 walked	 over	 to	 the	 victim,	 placed	 his	 hand	 on	 the	

victim’s	back,	and	told	the	victim	that	her	“jeans	looked	nice	.	.	.	nice	and	tight	

in	all	the	right	places.”		The	victim	testified	that	Leon’s	conduct	“really	grossed	




two	separate	varieties	of	unlawful	conduct,	(1)	conduct	causing	only	an	offensive	physical	contact	to	
another	.	.	.	and	(2)	.	.	.	bodily	injury	as	statutorily	defined”);	State	v.	Carmichael,	405 A.2d 732,	735	
(Me.	1979)	(explaining	that	“section	207	.	.	.	specif[ies]	two	independent	types	of	simple	assault,	one	
where	bodily	injury	results	and	another	where	there	is	merely	an	offensive	physical	contact	without	
resulting	bodily	injury”	(emphasis	added)).		The	court	therefore	correctly	did	not	instruct	the	jury	on	
that	alternative	definition	of	assault.		See	State	v.	O’Brien,	434 A.2d 9,	13	(Me.	1981)	(stating	that	jury	
instructions	are	to	address	only	those	issues	generated	by	the	evidence).			
                                                                                                       3	

[her]	 out	 and	 made	 [her]	 very	 uncomfortable.”	 	 As	 a	 result,	 she	 immediately	

sent	 a	 text	 message	 to	 her	 mother,	 who	 proceeded	 to	 enter	 the	 store	 as	 her	

daughter	 was	 leaving.	 	 The	 mother	 encountered	 Leon	 and	 called	 9-1-1.	 	 The	

incident	was	recorded	on	the	store’s	surveillance	equipment.			

       [¶4]		In	January	of	2017,	Leon	was	charged	by	complaint	with	one	count	

of	assault	(Class	D),	17-A	M.R.S.	§	207(1)(A),	and	entered	a	plea	of	not	guilty.		At	

a	one-day	jury	trial	held	in	August	of	2017,	the	surveillance	video	was	admitted	

in	evidence	and	played	for	the	jury.		After	also	hearing	from	several	witnesses	

including	the	victim,	her	mother,	and	Leon,2	the	jury	returned	a	guilty	verdict.		

Upon	inquiry	by	the	court,	all	of	the	jurors	affirmed	collectively	that	this	was	

their	verdict.		Because	of	the	late	hour,	the	court	continued	the	matter	to	the	

next	day	for	sentencing.			

       [¶5]		As	the	jury	was	leaving	the	courtroom	after	it	was	discharged,	Leon	

spoke	briefly	to	one	of	the	jurors.		After	that	interaction,	the	juror	told	a	judicial	

marshal	that	she	had	“gone	against	all	of	her	morals	in	convicting	this	man”	and	

that	“the	State	had	not	proven	the	case	but	she	could	not	make	her	fellow	jurors	

continue	with	their	deliberations	and	come	back	[the	following	day].”		Although	


   2		During	his	testimony,	Leon	stated	that	he	“noticed	.	.	.	[the	victim’s]	ankles,	[the	jeans]	were	so	

fitted	at	the	ankles.”		He	admitted	that	he	touched	the	victim	on	her	back	and	that	he	made	an	“off	
comment”	but	did	not	think	“it	was	derogatory	.	.	.	[or]	wrong.”			
4	

the	 marshal	 told	 the	 juror	 that	 she	 could	 contact	 the	 court	 the	 following	

morning	to	express	any	concerns,	the	juror	did	not	so	do.			

      [¶6]	 	 That	 next	 morning,	 when	 the	 parties	 were	 back	 in	 court	 for	 the	

sentencing	hearing,	the	court	informed	the	parties	of	the	juror’s	statement	to	

the	marshal	and	appropriately	provided	them	with	the	marshal’s	report	about	

the	matter.		When	the	court	invited	the	parties	to	be	heard,	the	State	expressed	

its	view	that	the	report	could	not	affect	the	verdict.		Leon’s	attorney	then	stated	

that	she	wanted	to	hear	from	the	court	first	but	“then	might	be	heard	if	it	seems	

appropriate.”		The	court	announced	its	conclusion	that	there	was	no	evidence	

of	 juror	 misconduct	 and	 that	 the	 guilty	 verdict	 would	 stand.	 	 Leon	 then	

requested	a	continuance	of	the	sentencing	hearing	in	order	to	research	the	jury	

issue.		The	court	denied	that	request,	proceeded	to	hold	the	sentencing	hearing,	

and	 imposed	 the	 minimum	 mandatory	 $300	 fine,	 see	 17-A	M.R.S.	 §	 207(3)	

(2017),	 and	 a	 fully	 suspended	 sixty-day	 jail	 term,	 subject	 to	 one	 year	 of	

administrative	release	with	conditions	that	include	no	contact	with	the	victim	

or	her	family,	and	psychological	and	sexual	harassment	counseling.		Leon	filed	

a	timely	notice	of	appeal.		See	15	M.R.S.	§	2115	(2017);	M.R.	App.	P.	2B(b)(1).			
                                                                                                                  5	

                                              II.		DISCUSSION	

	       [¶7]	 	 Leon	 contends	 that	 the	 conviction	 should	 be	 set	 aside	 because,	

during	deliberations,	a	juror	reportedly	felt	some	pressure	to	find	him	guilty.		

In	 support	 of	 this	 contention,	 Leon	 relies	 on	 the	 juror’s	 statements	 to	 the	

marshal.3	 	 Leon	 failed	 to	 preserve	 this	 argument	 because	 he	 chose	 to	 defer	

making	any	argument	to	the	court	until	after	the	court	would	consider	the	issue,	

thereby	effectively	waiving	his	right	to	be	heard.		Consequently,	we	review	for	

obvious	 error,	 which	 Leon	 has	 the	 burden	 to	 establish.	 	 See	 M.R.U.	

Crim.	P.	52(b);	 State	 v.	 Haji-Hassan,	 2018 ME 42,	 ¶	 18,	 ---	 A.3d	 ---.	 	 Here,	 no	

matter	what	standard	of	review	is	imposed,	the	court	committed	no	error.	

	       [¶8]		“It	is	the	general	rule	since	Lord	Mansfield’s	time	that	the	testimony	

of	 a	 juror	 is	 not	 available	 to	 impeach	 a	 verdict	 in	 which	 [that	 juror]	

participated.”		Patterson	v.	Rossignol,	245 A.2d 852,	856	(Me.	1968).		The	effect	

of	 this	 rule	 is	 that	 a	 court	 is	 “generally	 barred	 from	 inquiring	 into	 the	 jury’s	

deliberations.”		Ma	v.	Bryan,	2010 ME 55,	¶	9,	997 A.2d 755.		This	principle	is	

predicated	 on	 the	 salutary	 policy	 considerations	 we	 have	 repeatedly	


   3	 	 Leon	 also	 alleges	 that,	 during	 the	 trial,	 the	 marshal	 “intimidated”	 the	 jurors	 by	 the	 way	 she	

looked	at	them.		There	is	nothing	whatever	in	the	record	to	support	this	assertion,	which	Leon	raises	
here	for	the	first	time.		See	Ma	v.	Bryan,	2010 ME 55,	¶	11,	997 A.2d 755 (rejecting	a	claim	of	jury	
prejudice,	in	relevant	part,	when	“there	is	no	evidence	in	the	record	of	any	juror	bias,	prejudice,	or	
misconduct”);	see	also	Lovejoy,	2014 ME 48,	¶	19,	89 A.3d 1066 (obvious	error	standard	of	review).			
6	

articulated	 in	 our	 case	 law,	 see,	 e.g.,	 Patterson, 245 A.2d	 at	 857,	 and	

subsequently	 codified	 in	 Maine	 Rule	 of	Evidence	 606(b),4	 see	 Cyr	 v.	 Michaud,	

454 A.2d 1376,	1383	n.3	(Me.	1983).		These	policy	considerations	include		

         (1)	 the	 need	 for	 stability	 of	 verdicts;	 (2)	 the	 need	 to	 conclude	
         litigation	and	 desire	to	prevent	 any	prolongation	thereof;	 (3)	the	
         need	 to	 protect	 jurors	 in	 their	 communications	 to	 fellow	 jurors	
         made	in	the	confidence	of	secrecy	of	the	jury	room;	(4)	the	need	to	
         save	 jurors	 harmless	 from	 tampering	 and	 harassment	 by	
         disappointed	litigants;	[and]	(5)	the	need	to	foreclose	jurors	from	
         abetting	 the	 setting	 aside	 of	 verdicts	 to	 which	 they	 may	 have	

     4		Maine	Rule	of	Evidence	606	reads	in	full:	


     Rule	606.	Juror’s	Competency	as	a	Witness	

         (a)	    At	the	trial.		A	juror	may	not	testify	as	a	witness	before	any	jury	drawn	from	
                 the	panel	of	which	the	juror	was	a	member.		If	a	juror	is	called	to	testify,	the	
                 court	must	give	any	party	an	opportunity	to	object	outside	the	jury’s	presence.	

         (b)	    During	an	inquiry	into	the	validity	of	a	verdict	or	indictment.	

                 (1)	    Prohibited	 testimony	 or	 other	 evidence.	 	 During	 an	 inquiry	 into	 the	
                         validity	of	a	verdict	or	indictment,	a	juror	may	not	testify	about:	

                         (A)			   Any	 statement	 made	 or	 incident	 that	 occurred	 during	 the	
                                  jury’s	deliberations;	

                         (B)			   The	effect	of	anything	on	that	juror’s	or	another	juror’s	vote;	
                                  or	

                         (C)		    Any	 juror’s	 mental	 processes	 concerning	 the	 verdict	 or	
                                  indictment.	

                         The	court	may	not	receive	a	juror’s	affidavit	or	evidence	of	a	juror’s	
                         statement	on	these	matters.	

                 (2)	    Exceptions.	A	juror	may	testify	about	whether:	

                         (A)	     Extraneous	 prejudicial	 information	 was	 improperly	 brought	
                                  to	the	jury’s	attention;	or	

                         (B)	     An	outside	influence	was	improperly	brought	to	bear	on	any	
                                  juror.		
                                                                                          7	

      agreed	reluctantly	in	the	first	place	or	about	which	they	may	in	the	
      light	 of	 subsequent	 developments	 have	 doubts	 or	 a	 change	 of	
      attitude.	
      	
Patterson, 245 A.2d	at	857.

       [¶9]		Pursuant	to	our	case	law	and	Rule	606(b),	a	court	may	not	consider	

juror	“testimony	or	other	evidence”	about	“[a]ny	statement	made	or	incident	

that	 occurred	 during	 the	 jury’s	 deliberations;	 [t]he	 effect	 of	 anything	 on	 that	

juror’s	.	.	.	vote;	or	[a]ny	juror’s	mental	processes	concerning	the	verdict,”	M.R.	

Evid.	 606(b)(1),	 because	 such	 evidence—including	 statements	 made	 by	 a	

juror—cannot	be	used	to	impeach	a	verdict,	see	State	v.	Watts,	2006 ME 109,	

¶	17,	907 A.2d 147;	Patterson, 245 A.2d	at	856.	

       [¶10]	 	 There	 are	 narrowly	 drawn	 exceptions	 to	 this	 prohibition,	

including,	 for	 example,	 a	 report	 that	 a	 juror	 has	 been	 improperly	 exposed	 to	

“extraneous	prejudicial	information”	or	an	“outside	influence,”	or	that	a	juror	

has	engaged	in	external	misconduct	affecting	the	verdict.		M.R.	Evid.	606(b)(2);	

see	 also,	 e.g.,	 Ma,	 2010 ME 55,	 ¶	 9,	 997 A.2d 755  (a	 court	 will,	 in	 limited	

circumstances,	“inquire	into	the	validity	of	a	verdict	.	.	.	[namely,]	for	serious	

allegations	 of	 juror	 bias	 in	 the	 context	 of	 juror	 dishonesty	 or	 inaccuracy	 in	

answering	a	voir	dire	questionnaire,	for	example”	(quotation	marks	omitted));	

Patterson, 245 A.2d	at	856 (stating	that	a	juror	“may	testify	to	any	facts	bearing	
8	

upon	the	question	of	the	existence	of	an	outside	influence”).		Absent	such	an	

exception,	however,	a	court	may	not	inquire	into	the	jury	deliberation	process.		

See	M.R.	Evid.	606(b);	State	v.	Hurd,	2010 ME 118,	¶	42,	8 A.3d 651 (stating	that	

a	 court	 cannot	 “inquire[]	 into	 the	 jury’s	 deliberative	 process	 beyond	

establishing,	 to	 the	 extent	 permitted	 by	 M.R.	 Evid.	 606(b),	 that	 the	 jury’s	

original	verdict	.	.	.	was	not	the	product	of	outside	influence	or	external	juror	

misconduct”);	 see	 also	 Watts,	 2006 ME 109,	 ¶	 15,	 907 A.2d 147  (“The	 law	

strongly	disfavors	inquiry	into	the	deliberations	of	juries.”).	

       [¶11]		This	principle	 applies	when	 a	juror	is	haled	 into	a	courtroom	 in	

connection	 with	 a	 challenge	 to	 a	 jury	 verdict.	 	 In	 addition,	 “the	 ban	 on	 juror	

testimony	regarding	the	internal	deliberation	process	of	the	jury	.	.	.	is	a	ban	on	

court	 consideration	 of	 any	 post-discharge	 juror	 communications	 about	 such	

subjects.”		Hurd,	2010 ME 118,	¶	33,	8 A.3d 651 (emphasis	added).		Therefore,	

the	prohibition	contained	in	Rule	606(b)(1)	is	fully	applicable	in	the	situation	

presented	in	this	case.	

       [¶12]	 	 Here,	 the	 juror’s	 statement	 is	 a	 classic	 instance	 of	 a	 matter	 into	

which	the	parties	and	the	court	may	not	inquire,	and	which	may	not	be	used	for	

the	 purpose	 of	 impeaching	 a	 verdict.	 	 See	 Hurd,	 2010 ME 118,	 ¶¶	 42,	 44-45,	

8 A.3d 651;	 Ma,	 2010 ME 55,	 ¶¶	 10-11,	 997 A.2d 755;	 Watts,	 2006 ME 109,
                                                                                         9	

¶¶	20-21,	907 A.2d 147.		The	juror	did	not	describe	any	external	misconduct	or	

bias	by	any	of	the	jurors,	or	any	improper	external	influence	or	information	that	

may	 have	 affected	 the	 verdict.	 	 Rather,	 the	 juror	 provided	 information	 about	

her	own	thought	process	and	the	interchange	among	the	jurors	in	the	jury	room	

as	they	considered	the	 evidence.		See	M.R.	Evid.	606(b)(1)(A),	(C);	Patterson,
245 A.2d	at	856 (“Evidence	of	what	is	said	by	jurors	while	deliberating	upon	a	

case	will	not	be	considered	by	the	court	to	set	aside	the	verdict.”).			

      [¶13]	 	 We	 have	 stated	 that	 a	 court	 cannot	 inquire	 into	 or	 impeach	 a	

verdict	based	on	a	juror’s	statement	“that	she	agreed	to	the	verdict	through	fear	

and	coercion	and	that	the	announced	unanimous	verdict	was	not	her	free	and	

deliberate	act,”	Patterson, 245 A.2d	at	856,	or	that	a	juror	“later	[had]	a	change	

of	 heart,”	 Watts,	 2006 ME 109,	 ¶	 21,	 907 A.2d 147.	 	 Similarly,	 we	 have	

recognized	that	the	“weariness”	of	a	juror	is	not	a	proper	basis	on	which	to	set	

aside	 a	 verdict.	 	 Patterson, 245 A.2d	 at	 856.	 	 Given	 this	 standard	 and	 the	

well-established	law	protecting	jury	verdicts	in	circumstances	such	as	this,	the	

juror’s	statements	to	the	marshal	could	not	open	the	door	to	any	inquiry	about	

the	jury’s	deliberations.		See	Ma,	2010 ME 55,	¶	10,	997 A.2d 755 (“The	record	

is	 entirely	 devoid	 of	 any	 indication	 that	 the	 jury	 reached	 its	 verdict	 on	 any	

improper	basis,	and	in	the	absence	of	any	verifiable	external	manifestations	of	
10	

such	 impropriety,	 we	 must	 accept	 the	 verdict	 as	 is.”	 (quotation	 marks	

omitted)).			

         [¶14]		Because	there	is	no	evidence	of	external	or	outside	influence,	bias,	

or	 misconduct,	 see	 M.R.	 Evid.	 606(b)(2),	 the	 juror’s	 statement	 that	 she	 felt	

pressured	 to	 return	 a	 guilty	 verdict	 falls	 squarely	 within	 the	 categories	 of	

evidence	 prohibited	 from	 use	 by	 Rule	 606(b)(1).	 	 The	 court	 and	 the	 parties	

were	 therefore	 barred	 from	 exploring	 the	 matter	 further,	 and	 Leon	 was	 not	

deprived	of	a	fair	trial.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	     	      	      	      	
	
Peter	W.	Leon,	appellant	pro	se	
	
Kathryn	 M.	 Slattery,	 District	 Attorney,	 and	 Susan	 J.	 Pope,	 Asst.	 Dist.	 Atty.,	
Prosecutorial	District	1,	Alfred,	for	appellee	State	of	Maine	
	
	
	
York	County	Unified	Criminal	Docket	docket	number	CR-2017-30046	
FOR	CLERK	REFERENCE	ONLY